Title: To Thomas Jefferson from Maria Cosway, 19 August 1788
From: Cosway, Maria
To: Jefferson, Thomas


          
            Down Place August the 19 1788
          
          Many thanks My dear friend for your two letters, had I not reason to scold you? was such a long Silence friendly? and can you wish me not to take notice of it? No, that would be a Mark of too great an indiferance; Next to the pleasure of seing ones friends, is that of hearing from them; I never think so much of the distance we are from them, as the lenght of time we dont hear from them. I am Much flatterd by what you say of My Hours. I am happy you like the Idea, and the Author of that subject has every gratification and recompence by the wish she has inspired you with, of possessing some of her work. I thank you for giving me an opportunity of sending you a little souvenir of a talent that she would wish to possess in a higher degree that the Picture might be More deserving of being hung up in the room you inhabit Most that she may be recald to your remembrance as often as possible. I shall endevor to find a subject suited to your taste, you describe several, and all good, I shall see what I can do from your pinting out your choice. I am at present in the Country therefore it is impossible to begin immediatly an occupation I shall feel most happy when engaged about it, as I have nothing with me to paint with, nor any convineance for it.
          Where do you think I am at present? and with whom? How Much we wish for you and think of you and speak of you, it is the amiable Mrs: Church, you know her, that is enough, and you are Capable of feeling the value of this lovely woman.
          I have been Made very uneasy with the news that you intend to return soon to America, is it true? and is it possible! Oh then I give up the hopes of ever seing you again; wont’ you come to pay us a visit first, it is but a little jurney for so Much pleasure you will procure us, pray lett me intreat you to Make me this promise. But we have hopes of going to Italy soon, I am doing every thing I can, use every argument, to make Mr: Cosway go next year, then My dear friend you should be of the party can you resist this proposition! I leave you to consider of it, and write to Me very soon. Mr: Cosway desires his best Compliments, and Mrs. Church has told me to say many things to you; I reccomand My self to be admitted to half she deserves of affection from you, t’will be a good share but never so much as I have for you—adiu.
          Wish me joy for I possess your Picture. Trumbull has procured me the happiness which I shall ever be gratfull for.
        